Universal Suspension and
Test Equipment for Automobile
Chassis Simulation Road Test


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “provided with the elongated holes… the bolt holes are formed… the upper supporting point adjustment disk” should read “provided with elongated holes… bolt holes are formed… an upper supporting point adjustment disk”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the bolt holes are formed…” should read “bolt holes are formed”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the third circular slot is provided with the bolt holes… assembled with the lower control arm mounting hole of the steering knuckle” should read “the third circular slot is provided with bolt holes… assembled with a lower control arm mounting hole of the steering knuckle”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the lower control arm inner-point U-shaped seat” should read “a lower control arm inner-point U-shaped seat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 208000201; “Zhu”), in view of Sivananth (Fatigue Life Analysis and Optimization of a Passenger Car Steering Knuckle Under Operating Conditions, 2015; "Sivananth).

Regarding claim 1, Zhu discloses, in figures 1 and 4, . A universal suspension for an automobile chassis simulation road test (ABSTRACT, “vehicle active suspension testing system), comprising a backboard (61), a simulated shock absorption tower (63), a simulated dashpot (see Zhu’s annotated figure 1), a simulated steering link (see Zhu’s annotated figure 1), and a simulated lower control arm (see Zhu’s annotated figure 1), wherein bolt holes (see figure 4) are formed in a surface of the backboard (61); the simulated shock absorption tower (63) is fixed on the bolt holes (see figure 4) in an upper part of the backboard (61); one end of the simulated dashpot (see Zhu’s annotated figure 1) is movably connected to the simulated shock absorption tower (63), and the other end of the simulated dashpot (see Zhu’s annotated figure 1) is assembled to the lower control arm; one end of the simulated steering link (see Zhu’s annotated figure 1) is movably connected (66) to the backboard (61), and the other end of the simulated steering link (see Zhu’s annotated figure 1) is assembled with a steering link mounting hole of the steering knuckle (see Zhu’s translation, p. 5, ¶ 4, examiner notes Zhu’s s steering cross pull arm is connected to Zhu’s steering knuckle); and one end of an inner rod of the simulated lower control arm (see Zhu’s annotated figure 1) is movably connected (67) to the backboard (61); one end of an outer rod of the simulated lower control arm (see Zhu’s annotated figure 1) is movably connected (68) to the backboard (61); and the other ends of the inner rod and the outer rod of the simulated lower control arm (see Zhu’s annotated figure 1) are both assembled with a lower control arm mounting hole of the steering knuckle (see Zhu’s translation, p. 5, ¶ 4, examiner notes Zhu’s s upper front and back control arm sections are connected to Zhu’s steering knuckle, the examiner believes a skill artisan would know Zhu’s lower front and back control arm sections are also connected to Zhu’s steering knuckle).


    PNG
    media_image1.png
    428
    543
    media_image1.png
    Greyscale


Zhu fails to disclose the simulated dashpot is assembled to the steering knuckle and elongated holes are formed in a surface of the backboard and explicitly disclose the steering link and lower control arm sections are mounted to a steering knuckle via mounting holes.
However, Zhu does teach using elongated holes to connect mounting bases (63, 64, 65, 66, 67, 68) to a substrate (61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhu’s own mounting alignment scheme for connecting mounting bases to a substrate to inspire Zhu to elongate holes on a substrate. Doing so increases alignment ease when connecting the substrate to the frame support assembly.
Sivananth teaches, in figure 1-2, a strut (see figure 1, “strut with coil spring”) is assembled with a shock absorber mounting hole (3) of a steering knuckle (see figure 1, “steering knuckle”), simulated steering link (see figure 1, “tie rod”) is assembled with a steering link mounting hole (2) of the steering knuckle (see figure 1, “steering knuckle”) and the inner rod and outer rod (see figure 1, examiner notes Sivananth’s lower control arm forms a “v” shaped element which is connected to the steering knuckle at the junction) of the simulated lower control arm (see figure 1, “lower control arm”) are both assembled with a lower control arm mounting hole (4) of the steering knuckle (see figure 1, “steering knuckle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sivananth’s research of McPherson suspension steering knuckle fatigue analysis to teach Zhu to augment a universal suspension to enable the simulation road test using a McPherson suspension with McPherson compatible steering knuckle. Doing so increases the usability of the universal suspension to include testing McPherson compatible steering knuckles.

Regarding claim 2, Zhu and Sivananth fail to disclose the backboard and tower are Q345 carbon steel and the dashpot, steering link and control arm are #45 steel.
However, Applicant has not disclosed that using Q345 steel and #45 steel is critical or produces unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the backboard and simulated shock tower using Q345 carbon steel and manufacture simulated dashpot, the simulated steering link, and the simulated lower control arm using #45 steel as a matter of design choice to provide adequate strength and rigidity for steering knuckle and wheel testing according to the testing requirements. Doing so would reduce manufacturing cost over using 304 stainless steel.

Regarding claim 3, Zhu and Sivananth fail to explicitly disclose a number and position of elongated holes and bolt holes on the backboard.
However, Applicant has not disclosed that the position and number of elongated holes and bolt holes produces unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a backboard with 8-12 elongated holes which are symmetrically distributed along left and right sides of the backboard; and the upper part of the backboard is uniformly provided with 30-50 bolt holes as a matter of design choice to provide the necessary number and position of holes for adequate assembly and adjustment of the assembly. Do so would increase the usability of the universal suspension by making it adjustable for different sized and shaped steering knuckles.

Regarding claim 8, Zhu and Sivananth disclose, in Zhu’s figures 1 and 4, test equipment for an automobile chassis simulation road test (see Zhu’s figure 1), comprising the universal suspension for the automobile chassis simulation road test according to claim 1 (Zhu, ABSTRACT, “active suspension testing system”).

Allowable Subject Matter
Claims 4 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Zhu and Sivananth’s universal suspension to include the simulated shock absorption tower comprises a supporting seat, an upper supporting point adjustment disk, a U-shaped seat, and a first T-shaped nut; a bottom surface of the supporting seat is provided with the elongated holes; a first circular slot is formed in the supporting seat; the bolt holes are formed in the first circular slot; the upper supporting point adjustment disk is provided with a first ring slot and a first T-shaped slot; bolts, the first ring slot, and the bolt holes in the first circular slot cooperate with each other to fix the upper supporting point adjustment disk on the supporting seat; the U-shaped seat is fixed in the first T-shaped slot through the first T-shaped nut; and one end of the simulated dashpot is movably connected to the U-shaped seat through a pin shaft. Examiner concludes prior existence of the combination is improbable.

Regarding claim 5, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Zhu and Sivananth’s universal suspension to include the simulated steering link comprises an adapter pin shaft, a first rod end knuckle bearing, a length adjustment rod, a first horizontal bearing, a second T-shaped nut, and a steering link adjustment disk; a lower part of the backboard is provided with a second circular slot; the bolt holes are formed in the second circular slot; the steering link adjustment disk is provided with a second ring slot and a second T-shaped slot; bolts, the second ring slot, and the bolt holes of the second circular slot cooperate with each other to fix the steering link adjustment disk on the backboard; the second T-shaped nut and the second T-shaped slot cooperate with each other to fix one end of the first horizontal bearing; the first rod end knuckle bearing is connected to the first horizontal bearing through the length adjustment rod; and one end of the adapter pin shaft is connected to the first rod end knuckle bearing, and the other end of the adapter pin shaft is assembled with the steering link mounting hole of the steering knuckle. Examiner concludes prior existence of the combination is improbable.

Regarding claim 6, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Zhu and Sivananth’s universal suspension to include the simulated lower control arm comprises a lower control arm inner-point U-shaped seat, a second rod end knuckle bearing, an inner rod, an adapter ball pin, a radial ball bearing, an outer rod, a second horizontal bearing, a third T-shaped nut, and a lower control arm outer-point adjustment disk; a lower part of the backboard is provided with a third circular slot; the third circular slot is provided with the bolt holes; one end of the inner rod is movably connected to the lower control arm inner-point U-shaped seat through the second rod end knuckle bearing; the lower control arm inner-point U-shaped seat is fixed on the backboard; one end of the outer rod is connected to a third T-shaped slot reserved in the lower control arm outer-point adjustment disk through the second horizontal bearing and the third T-shaped nut; the lower control arm outer-point adjustment disk is provided with a third ring slot and the third T-shaped slot; bolts, the third ring slot, and the bolt holes of the third circular slot cooperate with each other to fix the lower control arm outer-point adjustment disk on the backboard; the third T-shaped slot and the third T-shaped nut cooperate with each other to fix one end of the second horizontal bearing; the other end of the inner rod and the other end of the outer rod are assembled together through the radial ball bearing; and the adapter ball pin is assembled in an inner hole of the radial ball bearing, and the adapter ball pin is assembled with the lower control arm mounting hole of the steering knuckle. Examiner concludes prior existence of the combination is improbable. Claim 7 depends from claim 6 and would be allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Liu (US 20170219459) which discloses a wheel suspension system for impact simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856